[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                                                                      FILED
                          ________________________          U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                                                   June 10, 2005
                                No. 04-15378                   THOMAS K. KAHN
                            Non-Argument Calendar                    CLERK
                          ________________________

                    D.C. Docket No. 04-01300-CV-T-26-EAJ

MICHAEL A. ANDERSON,

                                                          Petitioner-Appellant,

      versus

ATTORNEY GENERAL OF FLORIDA,
AL SOLOMON,

                                                   Respondent-Appellee.
                         __________________________

               Appeal from the United States District Court for the
                           Middle District of Florida
                         _________________________
                                (June 10, 2005)

Before TJOFLAT, DUBINA, and MARCUS, Circuit Judges.

PER CURIAM:

      Michael A. Anderson, a Florida prisoner proceeding pro se, appeals the

dismissal of his 28 U.S.C. § 2254 habeas corpus petition. Anderson filed the instant
habeas petition on June 2, 2004, seeking to challenge the validity of his state court

convictions and sentences, which became final in 1995, for six counts of burglary,

three counts of grand theft, and four counts of dealing in stolen property. The district

court dismissed the petition as time-barred pursuant to the Antiterrorism and

Effective Death Penalty Act of 1996 (“AEDPA”), Pub. L. No. 104-32, 110 Stat. 1214

(1996).

      On appeal, Anderson argues that his filing of a 1999 prison grievance and a

2001 petition for writ of mandamus, both against the Florida Department of

Corrections (“DOC”), in which he sought “prison credits” against the length of his

sentence, tolled the AEDPA’s one-year limitations period. Absent tolling, the

limitations period would have expired one year from the April 24, 1996 effective date

of the AEDPA, or on April 24, 1997. See Wilcox v. Fla. Dept. of Corr., 158 F.3d

1209, 1211 (11th Cir. 1998) (holding that § 2254 petitions of prisoners whose

convictions became final before the passage of the AEDPA are timely if filed within

one year from the AEDPA’s effective date). After thorough review of the record and

the parties’ briefs, we affirm.

      We review de novo the district court’s dismissal of a § 2254 petition. Clark v.

Crosby, 335 F.3d 1303, 1307 (11th Cir. 2003).            The district court’s factual

determinations are reviewed for clear error, and the court’s factual findings must be

                                           2
affirmed unless the record lacks “substantial evidence” to support the district court’s

determination. Id.

      A § 2254 petition challenging a conviction that becomes final before the

passage of the AEDPA is timely if filed within one year from the AEDPA’s effective

date. Wilcox, 158 F.3d at 1211. The limitation period shall run from the latest of the

following:

      (A) the date on which the judgment became final by the conclusion of
      direct review or the expiration of the time for seeking such review;

      (B) the date on which the impediment to filing an application created by
      State action in violation of the Constitution or laws of the United States
      is removed, if the applicant was prevented from filing by such State
      action;

      (C) the date on which the constitutional right asserted was initially
      recognized by the Supreme Court, if the right has been newly recognized
      by the Supreme Court and made retroactively applicable to cases on
      collateral review; or

      (D) the date on which the factual predicate of the claim or claims
      presented could have been discovered through the exercise of due diligence.

28 U.S.C. § 2244(d)(1). Moreover, “[t]he time during which a properly filed

application for State post-conviction or other collateral review with respect to the

pertinent judgment or claim is pending shall not be counted toward any period of

limitation under this subsection.” See 28 U.S.C. § 2244(d)(2) (emphasis added). The

Supreme Court recently held that:

                                          3
       we are guided by the ‘common usage’ and ‘commo[n] underst [anding]’
       of the phrase ‘properly filed.’ In common understanding, a petition filed
       after a time limit, and which does not fit within any exceptions to that
       limit, is no more “properly filed” than a petition filed after a time limit
       that permits no exception. The purpose of AEDPA’s statute of
       limitations confirms this commonsense reading. On petitioner’s theory,
       a state prisoner could toll the statute of limitations at will simply by
       filing untimely state postconviction petitions. This would turn §
       2244(d)(2) into a de facto extension mechanism, quite contrary to the
       purpose of AEDPA, and open the door to abusive delay.

Pace v. Diguglielmo, ___ U.S. ___, 125 S. Ct. 1807, 1811-12 (2005) (citing Artuz v.

Bennett, 531 U.S. 4, 11, 121 S. Ct. 361, 148 L. Ed. 2d 213 (2000)). The Court

ultimately held that, under the AEDPA, “time limits, no matter their form, are ‘filing’

conditions.” Pace, ____ U.S. at ____, 125 S. Ct. at 1814.1

       In Pace, the Court also addressed whether the petitioner was entitled to

equitable tolling for the time during which his untimely petition was pending in the

state courts: “[g]enerally, a litigant seeking equitable tolling bears the burden of

establishing two elements: (1) that he has been pursuing his rights diligently, and (2)



       1
            As for the problem presented by a “‘petitioner trying in good faith to exhaust state
remedies [who] may litigate in state court for years only to find out at the end that he was never
properly filed’ and thus that his federal habeas petition is time barred[,]” the Court noted that a
prisoner seeking state post-conviction relief may avoid this predicament by filing a “protective”
petition in federal court and asking the federal court to stay and abey the federal habeas proceedings
until state remedies are exhausted. Pace, 125 S. Ct. at 1813. “A petitioner’s reasonable confusion
about whether a state filing would be timely will ordinarily constitute ‘good cause’ for him to file
in federal court.” Id.; see also Wade v. Battle, 379 F.3d 1254, 1260 (11th Cir. 2004) (holding, prior
to Pace, that a petitioner’s state post-conviction application must meet state filing deadlines to toll
AEDPA’s one-year limitations period).

                                                  4
that some extraordinary circumstance stood in his way.” Id. Thus, the Court

concluded that the petitioner’s argument, that the state law and the Circuit exhaustion

law “created a trap on which he detrimentally relied as his federal time limit slipped

away,” was irrelevant because petitioner would not be entitled to relief since he sat

on his rights before filing his petition and thus failed to establish that he exercised the

requisite diligence. Pace, ____ U.S. at ____, 125 S. Ct. at 1815.

       Here, the district court properly dismissed Anderson’s habeas petition as

untimely. Absent tolling by a properly filed application for State post-conviction or

other collateral review, Anderson’s AEDPA limitations period expired on April 24,

1997. Anderson did not argue in the district court, and he does not claim here, that

he filed any tolling-eligible application prior to that date. As for his arguments based

on an administrative grievance and petitions for mandamus or habeas relief, all of

which were filed well after the limitations period expired, we can find no reversible

error in the district court’s analysis. Accordingly, we affirm the dismissal of

Anderson’s § 2254 habeas petition as time-barred.

       AFFIRMED.




                                            5